EXHIBIT 10.1

 

RESCISSION, SETTLEMENT, AND CONFIDENTIALITY AGREEMENT WITH MUTUAL RELEASES

 

THIS RESCISSION, SETTLEMENT, AND CONFIDENTIALITY AGREEMENT WITH MUTUAL RELEASES
(the “Agreement”) is made and entered into as of March 12, 2019, by and between
BRAVATEK SOLUTIONS, INC., a Colorado corporation (“Bravatek”) and JOHNNY BOLTON
and JONATHAN A. BOLTON (also known as Jonathon Bolton) (collectively the
“Boltons”). Bravatek and the Boltons are sometimes referred to herein as the
“parties” collectively or a “party” individually.

 

RECITALS

 

WHEREAS, Bravatek and the Boltons are parties to that certain Amended and
Restated Stock Purchase Agreement, dated effective as of January 1, 2018 (the
“Stock Purchase Agreement”), pursuant to which Bravatek purchased one hundred
percent (100%) of the capital stock of HelpCOmm, Inc., a Virginia corporation
(“HelpCOmm”) which owned certain business assets including all tangible and
intangible property related to HelpCOmm, including, but not limited to, customer
lists, contracts, records, goodwill and other intangible assets, bank accounts,
real property, equipment, furniture, computers, office supplies and related
goodwill, policy manuals, and price lists (“HelpCOmm Capital Stock”) which was
owned by the Boltons. in exchange for: (i) $25,000 cash; (ii) the issuance and
delivery to the Boltons of 100,000 shares of Series D Preferred Stock of
Bravatek (the “Preferred Shares”); and (iii) the assumption of certain limited
liabilities and obligations delineated in Schedule 1.2 of the Stock Purchase
Agreement (the “Assumed Liabilities”). Capitalized terms used herein and not
otherwise defined shall have the same meaning as set forth in the Stock Purchase
Agreement;

 

WHEREAS, the parties now desire to unwind and rescind the transactions
referenced in the Stock Purchase Agreement due to, among other reasons, certain
events that have occurred subsequent to the closing of the Stock Purchase
Agreement; and

 

WHEREAS, to accomplish the unwinding of the Stock Purchase Agreement, Bravatek
desires to return and the Boltons who desire to take back all of the HelpCOmm
Capital Stock in exchange for (i) the return by the Boltons of the Preferred
Shares to Bravatek and any Bravatek Common Shares which were converted from any
of the Preferred Shares and still in the possession or control of the Boltons
(collectively referred to as the “Boltons’ Bravatek Shares”); and (ii) the
understanding that all of the Liabilities of HelpCOmm shall be retained by
HelpCOmm when it is transferred to the Boltons, and any new debt and liability
obligations that has been incurred by HelpCOmm since the date of the Stock
Purchase Agreement, on the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
conditions contained herein, for other good and valuable consideration, the
receipt of which is herewith acknowledged by the parties, the parties hereby
agree as follows:

 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  1

   



 

1. RESCISSION OF STOCK PURCHASE AGREEMENT.

  

On the terms and subject to the conditions of this Agreement, the Boltons and
Bravatek each agree to rescind the Stock Purchase Agreement as follows: At the
Closing (as defined below), the Boltons shall return the Boltons’ Bravatek
Shares to Bravatek and shall take back the HelpCOmm Capital Stock with the full
understanding that HelpoCOmm retains all of the Assumed Liabilities and
HelpCOmm’s outstanding debt and liability obligations.

  

2. THE CLOSING.

 

2.1. Closing.

    



 

2.1.1. Closing Date. Subject to the satisfaction of the conditions set forth
herein, the transaction which is the subject of this Agreement shall be closed
on March 12, 2019 (the “Closing” and/or “Closing Date”).

 

 

 

 

2.1.2. Effect. The parties acknowledge that after Closing, the Stock Purchase
Agreement shall be considered rescinded and void ab initio, and HelpCOmm shall
be considered owned 100% by the Boltons effective as of January 1, 2018, and
Bravatek shall have no rights or other interest in HelpCOmm, shall not receive
any payment, profit or other distribution from HelpCOmm, and shall have no right
to any of HelpCOmm’s assets, regardless of whether such asset became an asset of
HelpCOmm following the Stock Purchase Agreement or otherwise before or after
Closing. Similarly, HelpCOmm, owned by the Boltons shall retain all debt and
liability obligations of HelpCOmm past, present and future.



 



2.2. Returns and Deliveries by the Boltons to Bravatek. At the Closing, the
Boltons shall return and deliver the following to Bravatek:



 



 

2.2.1. The Boltons’ Bravatek Shares and duly endorsed stock power(s) sufficient
to transfer the Boltons’ Bravatek Shares from the Boltons to Bravatek. The
Boltons shall take back the HelpCOmm Capital Stock which shall retain all of the
Assumed Liabilities and any outstanding debt and liability obligations of
HelpCOmm, past, present and future.

 

 

 

 

2.2.2. All Bravatek property at HelpCOmm’s facilities, including but not limited
to, Bravatek’s 2011 Chevy HD 2500 truck and keys that are locked in HelpCOmm’s
yard.

 

 

 

 

2.2.3. Such other documents, including certificates and third-party consents or
releases, as may be required hereunder or as reasonably requested by Bravatek to
complete the transactions contemplated in this Agreement.



 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  2

   



 



2.3. Deliveries by Bravatek to the Boltons. At the Closing, Bravatek shall
deliver the following to the Boltons:



 



 

2.3.1. The stock certificate(s) representing HelpCOmm Capital Stock and duly
endorsed stock power(s) sufficient to transfer the HelpCOmm Capital Shares from
Bravatek back to the Boltons.

 

 

 

 

2.3.2. All of Bravatek’s right, title and interest in and to all of the HelpCOmm
Capital Stock, if any.

 

 

 

 

2.3.3. The return of all, or a copy of, the QuickBooks files maintained by
Bravatek during Bravatek’s period of ownership of HelpCOmm, and having
HelpCOmm’s mail forwarded to HelpCOmm’s office, which shall occur no later than
three business days following the full execution of this Agreement.

 

 

 

 

2.3.4. Such other documents, including certificates and third-party consents or
releases, as may be required hereunder or as reasonably requested by the Boltons
to complete the transactions contemplated in this Agreement.



 



2.4. HelpCOmm shall retain all of the Assumed Liabilities and any outstanding
debt and liability obligations of HelpCOmm, past, present and future.

 

 

2.5. No funds are due from either respective party for this exchange.

 

 

2.6. 8760 LLC, an entity owned by the Boltons (“8760”), shall dismiss with
prejudice the declaratory judgment action pending in the Circuit Court for
Prince William County, Commonwealth of Virginia captioned as 8760 LLC v.
Bravatek Solutions, Inc. and Tom Cellucci, Case No. CL 19-00559.

 

 

2.7. 8760 shall dismiss with prejudice the action pending in the General
District Court of Prince William County, Commonwealth of Virginia captioned as
8760 LLC v. HelpCOmm, Inc., GV 19-000284.

 

 

2.8. HelpCOmm shall provide the defense and responsibility for all actions
pending against or relating to HelpCOmm.



 

3. MUTUAL REPRESENTATIONS AND WARRANTIES; COVENANTS.

      

Each party represents and warrants to the other party that:

  



3.1. Authority. Each respective party and its nominees, officers, directors and
shareholders necessary for the authorization, execution, and delivery of this
Agreement and the performance of all obligations of the respective party
hereunder has been taken. Accordingly, each respective party has all requisite
right, power, and authority to: (i) execute and deliver this Agreement and its
related documents and perform its/their obligations hereunder and thereunder;
and (ii) consummate the transactions contemplated in this Agreement. There are
no agreements, contracts, or commitments to which each respective party is a
party that would prohibit or restrict the transactions contemplated under this
Agreement. No consent, approval, order or other authorization of any
governmental or regulatory authority is required with respect to each respective
party’s execution and delivery of this Agreement or any related document, or
consummation of the transactions contemplated herein or therein. When executed
and deliver, this Agreement constitutes the valid and binding obligations of
each respective party enforceable in accordance with its terms.



 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  3

   



 



3.2. Agreement Not in Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions provided for herein will:
(i) result in the material breach of or constitute a material default or give
rise to any right of termination, cancellation or acceleration under any of the
terms, conditions, or provisions of any lease, license, promissory note,
contract, agreement, mortgage, deed of trust or other instrument or document to
which each of the parties is a party; or (ii) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to any of the
parties.

 

 

3.3. Information and Statements. No representation or warranty made by or on
behalf of the respective parties with respect to this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements so made, in light of the circumstances under
which they are made, not misleading.

 

 

3.4. Cooperation on SEC Filings/Tax Matters. The respective parties each agree
to furnish or cause to be furnished to each other upon request as promptly as
practicable such information (including access to books and records) and
information and assistance relating to the Stock Purchase Agreement and business
operations as is reasonably necessary for the filing of any SEC submission
and/or any tax or information return, for the preparation of any tax audit, and
for the prosecution or defense of any claim, suit or proceeding relating to any
SEC action or proposed tax adjustment.

 

 

3.5. No Undisclosed Encumbered Assets. Bravatek represents to the Boltons that
none of HelpCOmm’s assets were used by Bravatek to secure any debt or loan
created or arising during the time Bravatek held the stock of HelpCOmm (from
January 1, 2018 to March 12, 2019).



 

4. MUTUAL RELEASE.

 

4.1. Each respective party on behalf of itself/themselves, and their respective
related business entities, affiliates, subsidiaries, parents, partners, agents,
assigns, heirs, officers, directors, shareholders, employees, executors,
attorneys, accountants, agents, vendors, and customers (collectively
“Affiliates”) hereby forever and finally releases, relieves, acquits, absolves
and discharges the other party and their Affiliates from any and all losses,
claims, debts, liabilities, demands, obligations, promises, acts, omissions,
agreements, costs and expenses, damages, injuries, suits, actions and causes of
action, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, contingent or fixed, that they may have against the other party
and/or their Affiliates, including without limitation claims for
indemnification, based upon, related to, or by reason of any matter, cause,
fact, act or omission occurring or arising at any moment out of the Agreement or
the Stock Purchase Agreement, except as provided in Section 5 below.

 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  4

   



 



4.2. Each respective party acknowledges that this mutual release does not
constitute any admission of liability whatsoever on the part of any of the
undersigned.

 

 

4.3. Each respective party knowingly and voluntarily waives any and all rights
that it, they, or their respective Affiliates have or may have against each
other.

 

 

4.4. Each respective party further represents that such party: (i) has carefully
read this Agreement; (ii) knows the contents of this Agreement; (iii) has had
the advice of counsel of such party’s choosing in connection with the subject
matter hereof, and the advice thereof is reflected in the provisions of this
Agreement; and (iv) has not been influenced to any extent whatsoever in doing so
by any other party or by any other person or entity, except for those
representations, statements and promises expressly set forth herein.

 

 

5. INDEMNIFICATION.

 

 

5.1. Each respective party shall defend, indemnify, and hold the other harmless
from and against any and all losses, damages, liabilities and expenses
(including penalties and attorneys’ fees) which are incurred or suffered by or
imposed upon the other party arising out of or relating to (i) any failure or
breach by the party to perform any of its covenants, agreements or obligations
under this Agreement, or (ii) any inaccuracy or incompleteness of any of the
representations and warranties of the party contained in this Agreement.

 

 

5.2. The Boltons shall defend, indemnify, and hold harmless Bravatek and its
Affiliates for any claims or any and all losses, damages, liabilities and
expenses (including penalties and attorneys’ fees) which are incurred or
suffered by or imposed upon Bravatek or its Affiliates relating to HelpCOmm.

 

 

5.3. Bravatek shall defend, indemnify, and hold harmless the Boltons and their
Affiliates for any claims or any and all losses, damages, liabilities and
expenses (including penalties and attorneys’ fees) which are incurred or
suffered by or imposed upon the Boltons or their Affiliates related to
Bravatek’s operations but unrelated to HelpCOmm.

 

 

5.4. Indemnification Procedure. If any proceeding shall be brought or asserted
against a party entitled to indemnification, or any successor thereto, pursuant
to Section 5.1 herein (each, an “Indemnitee”) in respect of which indemnity may
be sought under this Section 5 from an indemnifying party or any successor
thereto (each, an “Indemnitor”), the Indemnitee shall give prompt written notice
of such proceeding to the Indemnitor. The Indemnitee shall, reasonably and in
good faith, assist and cooperate in the defense thereof. Notwithstanding
anything herein to the contrary, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any proceeding or
consent to the entry of judgment with respect thereto.



 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  5

   



 

6. CONFIDENTIALITY

 

 

6.1. The respective parties to this Agreement, and their accountants and
attorneys may disclose the terms of this Agreement only to the following: (a)
their attorneys; (b) their accountants, financial advisors, and/or tax preparers
to the extent that this disclosure is reasonably necessary to obtain services
from them; (c) the Securities and Exchange Commission (the “SEC”) to the extent
reasonably necessary to comply with SEC rules, regulations, and public filings
required from publicly traded companies; (d) any federal or state judicial or
regulatory authority; and (e) any person or entity when such disclosure is
required by law, regulation, or Court Order, or compelled by Subpoena to provide
truthful testimony. Otherwise, the parties shall keep the terms of this
Agreement absolutely confidential and shall not discuss this Agreement with
anyone else, and if someone else inquires, shall state only that the issues
between the parties have been resolved. The respective parties understand and
agree that this confidentiality provision is important to the parties.

 

 

7. NON-DISPARAGEMENT.

 

 

7.1. The respective parties to this Agreement agree that as a mutual material
inducement, neither party shall discuss or disclose (whether believed
disparagingly or otherwise) the other party/party’s Affiliates, the other
party’s/party’s Affiliates’ management, dealings, or course of conduct except as
required by law or as necessary to fulfill the terms of this Agreement. This
restriction includes, without limitation, conversations with persons other than
the parties’ counsel, writings, Internet and social media (FaceBook, LinkedIn,
Twitter, Instagram, Snapchat, etc.) postings, communications with news media,
communications with attorneys representing other parties or witnesses retained
on behalf of other parties, and communications with any publication, or any
legal, non-legal or quasi-legal organization or any other association. The
undersigned and their attorneys acknowledge and agree that any violation of this
provision would result in immediate and irreparable injury to the other party
and that party’s Affiliates, and the parties agree that, in the event of any
such violation, the subject party/party’s Affiliates are entitled to an
injunction to restrain any or all aspects of such violation, as well as any
other legal or equitable remedies or relief available to the fullest extent
permitted by law.

 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  6

   



 

8. MISCELLANEOUS.

 

 

8.1. Counterparts. This Agreement may be executed in any number of counterparts,
including facsimiles or scans thereof, each of which shall be an original, but
such counterparts together shall constitute one and the same instrument.

 

 

8.2. Entire Agreement. Unless otherwise specifically agreed in writing, this
Agreement represents the entire understanding of the parties with reference to
the transactions set forth herein and supersedes all prior warranties,
understandings and agreements heretofore made by the parties, and neither this
Agreement nor any provisions hereof may be amended, waived, modified or
discharged except by an agreement in writing signed by the party against whom
the enforcement of any amendment, waiver, change. or discharge is sought.

 

 

8.3. Specific Performance. The parties agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms thereof and that, prior to the termination of this Agreement
pursuant to its terms, the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or equity.

 

 

8.4. Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their Affiliates, and their respective heirs,
successors, and assigns. No party may assign either this Agreement or any of
its/their rights, interests, or obligations hereunder without the prior written
approval of the other party.

 

 

8.5. Governing Law and Attorneys’ Fees. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia. In the
event of any action at law or suit in equity in relation to this Agreement or
any other instrument or agreement required hereunder, the prevailing party in
such action or suit shall be entitled to receive its or their attorneys’ fees
and all other costs and expenses of such action or suit.

 

 

8.6. Further Action. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Agreement and
to vest Bravatek with full title to the Boltons’ Bravatek Shares, the
appropriate person or persons shall take such action as promptly as practicable.

 

 

8.7. Survival. All representations, warranties, covenants and agreements of the
parties contained in this Agreement, or in any instrument, certificate, opinion
or other writing provided for herein, shall survive the Closing.

 

 

8.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  7

   



 



8.9. WAIVER OF JURY TRIAL. EACH RESPECTIVE PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTIONS OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT OF THIS
AGREEMENT. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING FROM ANY SOURCE, INCLUDING BUT NOT LIMITED TO, THE CONSTITUTION OF THE
UNITED STATES OR ANY STATE OR COMMONWEALTH THEREIN, COMMON LAW, OR ANY
APPLICABLE STATUTE OR REGULATIONS. EACH RESPECTIVE PARTY HERETO ACKNOWLEDGES
THAT IT/THEY KNOWINGLY AND VOLUNTARILY IS WAIVING ITS/THEIR RIGHT TO DEMAND
TRIAL BY JURY.



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

BRAVATEK SOLUTIONS, INC.

 

/s/ Thomas A. Cellucci                                                  

By: Thomas A. Cellucci, Chairman & CEO

 

Commonwealth of Virginia

                                                                                         
) ss:

CITY/COUNTY OF Loudoun                                    )

 

On this 12th day of March, 2019, before me, Umme Umara Ahmed, a notary public in
and for the Commonwealth of Virginia, personally appeared Thomas A. Cellucci,
known to me (or satisfactorily proven) to be the person whose name is subscribed
above, and acknowledged that he executed the same for the purposes therein
contained.

 

IN WITNESS WHEREOF I hereunto set my hand and official seal.

 



 

/s/ Umme Umara Ahmed                                

Notary Public

Registration Number: 7792208

 

[SEAL]

My commission expires: Nov, 30th, 2022

 

 

JOHNNY BOLTON

JONATHAN (JOHNATHAN) A. BOLTON

 

 

/s/ Johnny Bolton                                       

/s/ Jonathan A. Bolton                                      



 

Initials: /s/ JB; /s/ JB; /s/ TAC

 



  8

   



 

Commonwealth of Virginia                                       )

                                                                                    
 ) ss:

CITY OF Manassas                                                )

 

On this 12th day of March, 2019, before me, Phyllis Ann Thomas, a notary public
in and for the Commonwealth of Virginia, personally appeared Johnny Bolton and
Jonathan (Johnathan) Bolton, known to me (or satisfactorily proven) to be the
person whose name is subscribed above, and acknowledged that he executed the
same for the purposes therein contained.

 

IN WITNESS WHEREOF I hereunto set my hand and official seal.

 



 

/s/ Phyllis Ann Thomas                               

Notary Public

Registration Number: 7702915

 

[SEAL]

My commission expires: 8-31-2020



 

Initials: /s/ JB; /s/ JB; /s/ TAC

 

 



9



 